internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc psi plr-118220-00 date date number release date index number legend x e assets b dear this responds to your letter dated date submitted on behalf of x requesting a ruling under sec_7704 of the internal_revenue_code facts x is a publicly_traded_partnership ptp that has made an election under sec_7704 to remain exempt from sec_7704 x owns and manages assets that are leased to b x is listed on e x plans to sell a substantial amount of its assets and to remove its listing from e as a result x represents that it will no longer be traded on an established_securities_market or readily_tradable on a secondary market after it is delisted x intends to revoke its election under sec_7704 x requests the following rulings with respect to the revocation of its election under sec_7704 its status as a ptp is tested only on or after the effective date of the revocation and not for the entire taxable_year and the percent tax on gross_income under sec_7704 does not apply to gross_income accrued on or after the effective date of the revocation law and analysis sec_7704 provides that except as provided in sec_7704 a ptp is treated as a corporation sec_7704 defines a partnership as a ptp if interests in the partnership are either traded on an established_securities_market or are readily_tradable on a secondary market or the substantial equivalent thereof sec_7704 provides that as of the first day that a partnership is treated as a plr-118220-00 corporation under sec_7704 the partnership will be treated as transferring all of its assets subject_to its liabilities to a newly formed corporation in exchange for the stock of the corporation and distributing such stock to its partners in liquidation of their interests in the partnership sec_7704 provides that an existing 1987_partnership may elect to remain exempt from sec_7704 by agreeing to pay each taxable_year a percent tax on gross_income from the active_conduct of all trades and businesses of the partnership a ptp may make the election under sec_7704 if the partnership is an existing partnership as defined in c of the revenue reconciliation act of sec_7704 has not applied and without regard to sec_7704 would not have applied to the partnership for all prior taxable years beginning after date and before date and the partnership elects the application of sec_7704 for its first taxable_year beginning on or after date and consents to the application of the percent tax imposed for each taxable_year on gross_income from the active_conduct of all trades_or_businesses of the partnership notice_98_3 1998_1_cb_333 provides that a partnership may voluntarily terminate its sec_7704 election at any time by filing a notice of revocation the revocation will be effective as of the date designated in the notice but not earlier than the date that the notice is filed with the internal_revenue_service once x revokes its sec_7704 election x will no longer be an electing_1987_partnership under sec_7704 effective as of the date designated in x’s notice of revocation notice_98_3 provides that if the partnership remains a ptp on the date of termination and does not meet the exception for partnerships with passive-type income contained in sec_7704 then absent an actual transaction that eliminates the partnership the conversion from a partnership to a corporation will be determined under sec_7704 conclusion after applying the law to the facts submitted and representations made we conclude that x’s status as a ptp within the meaning of sec_7704 is tested as of the effective date of the revocation of x’s election under sec_7704 and not for the entire taxable_year and the percent tax on gross_income under sec_7704 does not apply to x’s gross_income that accrues on or after the effective date of the revocation except as specifically set forth above no opinion is expressed or implied as to the federal_income_tax consequences of the transactions described above under any other provision of the code specifically no opinion is expressed concerning whether x is an electing_1987_partnership under sec_7704 this ruling is directed only to the taxpayer on whose behalf it was requested sec_6110 provides that it may not be used or cited as precedent under the power_of_attorney on file in this office we are sending a copy of this sincerely yours mary beth collins assistant to the chief branch office of the associate chief_counsel passthroughs and special industries plr-118220-00 letter to x’s authorized representative enclosures copy of this letter copy for sec_6110 purposes
